FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 22, 2020

                                     No. 04-20-00376-CV

                      UNITED INDEPENDENT SCHOOL DISTRICT,
                                    Appellant

                                               v.

                                  IMPACTO MEDIA, INC.,
                                        Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2019-CVH-001030-D3
                           Honorable Sid L. Harle, Judge Presiding

                                        ORDER

        Appellee’s brief was originally due on September 21, 2020. Appellee has been
granted numerous extensions to file its brief, the latest until October 23, 2020. Each extension
was granted to allow the parties to reach a resolution in the underlying suit. On October 21,
2020, appellee filed another unopposed motion to extend appellee's deadline to file its
brief based on the “[p]arties being very close to reaching an agreement and [they] are discussing
attending mediation to close the gap on settlement between them.”

       The motion is GRANTED and appellee's brief is due no later than November 13, 2020.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court